DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a communication module, an automated processing system, and a method for providing a warning for operator within the safety zone comprising: a housing; a proximity sensor couple to the housing and configured to sense a presence of a local operator; the automated processing equipment configured to be controlled by a remote operator and location operator; a communication interface operatively coupled with a communication network to provide communication between the local operator and the remote operator. The closest prior arts, Wang et al. (Pub # US 2013/0325244 A1), Landau et al. (Pub # 2010/0295665 A1), Karr et al. (Pub # US 2009/0201152 A1), and Davis et al. (Pub # US2017/0301213 A1).  Wang et al. disclose a a remote terminal may allow an operator to control the telepresence robot using any combination of control methods, including by selecting a destination in a live video feed, by selecting a destination on a plan view map, or by using a joystick or other peripheral device.  Landau et al. disclose a object identification devices provide radio frequency signals containing object identification codes, wherein the system includes at least one user identification device providing a radio frequency signal containing a user identification code and a control unit having a reader for receiving and reading the signals provided by the user identification devices and the object identification devices.  Karr et al. disclose a location and communication systems that can be utilized for locating cargo containers using tags with a radio communication subsystem in the form of a transponder or micro-transponder, wherein each cargo container tag (CCT) is capable of communicating with either other cargo container tags or a base-station (BS) locator devices.  The tags can be arranged for tracking the opening and closing of doors on individual cargo containers using radio communication methods. Davis et al. disclose a method for security and/or automation systems includes receiving social media data via a signal, analyzing the social media data based at least in part on a first parameter, identifying occupancy information based at least in part on the analyzing, and assessing a structure occupancy based at least in part on the identifying.  The reference either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687